Citation Nr: 0426966	
Decision Date: 09/28/04    Archive Date: 10/06/04

DOCKET NO.  99-08 420A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for joint aches, 
claimed as due to an undiagnosed illness.  

2.  Entitlement to service connection for a skin rash, 
claimed as due to an undiagnosed illness.  

3.  Entitlement to service connection for headaches, claimed 
as due to an undiagnosed illness.  

4.  Entitlement to service connection for dizziness, claimed 
as due to an undiagnosed illness.  

5.  Entitlement to service connection for Epstein-Barr virus.  

6.  Entitlement to service connection for hypertension.  

7.  Entitlement to service connection for hallux valgus, 
claimed as a disorder of the right great toe.  

8.  Entitlement to service connection for residuals of a 
right knee injury.  

9.  Entitlement to service connection for a low back 
disorder.  

10.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD) with associated depression and memory 
loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


REMAND

The veteran had active duty from November 1977 to May 1983 
and from December 1990 to August 1991.  He served in 
Southwest Asia from January to July 1991.  .

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  

In his May 1999 substantive appeal, on VA Form 9, the veteran 
requested a hearing at the RO before a Member of the Board 
(Veterans Law Judge (VLJ)).  This type of hearing is commonly 
referred to as a travel Board hearing.  He subsequently was 
scheduled for an RO hearing, instead, on September 23, 1999, 
which he canceled.  And he has not withdrawn his request for 
a travel Board hearing.  So one must be scheduled.  See 
38 C.F.R. §§ 20.703, 20.704 (2003).  

Accordingly, this case is REMANDED to the RO for the 
following:

Schedule the veteran for a travel Board 
hearing at the earliest opportunity.  
Notify him of the date, time and location 
of the hearing.  Put a copy of this 
letter in the claims file.  If, for 
whatever reason, he decides that he no 
longer wants this type of hearing before 
a VLJ (or any other type of hearing 
before the Board), then he should 
indicate this in writing and it, too, 
should be documented in the claims file.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  He has the right to submit additional 
evidence and argument concerning the claims the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



		
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


